             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


STATE OF GEORGIA,


      Plaintiff,

             V.                                       CV 118-017


SHARON BUSH ELLISON,

       Defendant.




                                 ORDER




     This case was closed on February 21, 2018.             {Docs. 14, 15.)

Before the Court are nine motions filed by Defendant.              The Court

addresses each below.


      The Court begins by addressing Defendant's motion for the

undersigned to recuse himself from presiding over Defendant's

pending motions and other forthcoming proceedings (^^Motion to

Recuse").1    (Mot. to Recuse, Doc. 38.)        Defendant argues that the

undersigned "has a financial interest in the Defendants of the

civil action."      (Aff. Supp. Mot. to Recuse, Doc. 38-1, at 2.)          The

only other party to this civil action is the State of Georgia.

Although Defendant fails to offer any evidence of impartiality,

the undersigned evaluated whether he should recuse himself for any



1 Defendant filed almost identical motions pertaining to Magistrate Judge Brian
K. Epps (Doc. 40) and District Judge Dudley H. Bowen (Doc, 41). As neither
Judge is presiding over any pending motions and there are no forthcoming
proceedings in this closed case, the Court DENIES AS MOOT both motions (Docs.
40, 41).
reason.    Finding no reason for disqualification, the undersigned

declines to recuse himself and DENIES Defendant's Motion to Recuse

(Doc. 38).

     The Court now turns to Defendant's motion for relief from the

Court's July 30, 2018 Order (^'Motion for Relief").          (Mot. for

Relief, Doc. 33.)        The July 30, 2018 Order denied Defendant's

(1) supplemental notice of removal for "fail[ure] to cure the

jurisdictional defects inherent in her original notice of removal"

leaving    the   Court   without   subject   matter   jurisdiction   and

(2) motion for an extension of time to file a notice of appeal

because Defendant ''failed to demonstrate excusable neglect or good

cause justifying the extension."      (July 30, 2018 Order, Doc. 32,

at 1-2.)

     Federal Rule of Civil Procedure 60(a) allows the court to

"correct a clerical mistake or a mistake arising from oversight or

omission whenever one is found in a judgment, order, or other part

of the record."     Although Defendant cites correcting a clerical

mistake as a reason to reconsider. Defendant really asks the Court

to reconsider the July 30, 2018 Order because of newly discovered

evidence.    (Mot. for Relief, at 7.)

     Rule 60(b) allows reconsideration based on newly discovered

evidence, but only of final orders.     Fed. R. Civ. P. 60(b).   A final

order is "one which ends the litigation on the merits and leaves

nothing for the court to do but execute the judgment."           Pitney
Bowes, Inc.    v.   Mestre^   701 F.2d 1365, 1368 (11th Cir. 1983)

(quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).              The

July 30, 2018 Order is not a final order.           Regardless, Defendant

offers no new evidence showing the Court that it has subject matter

jurisdiction over this matter.2           Regarding her request for an

extension of time to file a notice of appeal. Defendant parrots

the same arguments previously made, but also offers evidence that

she   is   reasonably    accommodated     at   Aiken   Technical    College.

(Reasonable Accommodation, Doc. 33-1.)            The Court repeats that

Defendant fails to demonstrate why this prevented her from filing

a notice of appeal timely.          Regardless, it seems Defendant filed

an appeal earlier this year.          (See Docs. 44, 44-1.)      The appeal

was subsequently dismissed for failure to prosecute.             (See Docs.

45, 48, 49.)

      For the foregoing reasons. Defendant's Motion for Relief

(Doc. 33) is DENIED.          Finding no reason to modify the closed

posture of this case, the Court reiterates for the third time that

this case remains closed.          As such. Defendant's remaining motions

(Docs. 34, 37, 42) are DENIED AS MOOT.




2 Defendant has also moved for leave to file a supplemental pleading (Doc. 35}
and amend the January 24, 2018 Notice of Removal (Doc. 36) (collectively,
"Motions for Leave"). First, this case is closed. Second, Defendant uses her
Motions for Leave to make the same arguments regarding the validity of her
removal that Defendant makes in her Motion for Relief.  Third, through these
motions. Defendant fails to raise any new argument showing the Court that it
has jurisdiction over this matter.   Upon due consideration, the Motions for
Leave (Docs. 35, 36) are DENIED.
     ORDER   ENTERED   at   Augusta,   Georgia,   this   (y    day   of

September, 2019.


                                 J. RANDAL'HALL, CHIEF JUDGE
                                 UNITED s'tATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
